IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-46,058-05


EX PARTE KARL EUGENE CHAMBERLAIN




ON APPLICATION FOR ORIGINAL WRIT OF HABEAS CORPUS
IN CAUSE NO. W96-48383 FROM THE

291ST DISTRICT COURT OF DALLAS COUNTY



Per Curiam.   Price, j., filed a dissenting statement. Johnson, J., dissents for
the reasons stated in her opinions in Ex parte Alba and Ex parte Chi.  Holcomb, j.,
not participating.

ORDER


	We have before us an original application for writ of habeas corpus, a motion for
leave to file that application, and a motion for stay of execution.  Applicant asserts his
execution will violate his Eighth Amendment right against cruel and unusual punishment.
	Applicant was convicted of capital murder on June 5, 1997.  We affirmed the
conviction and sentence on direct appeal.  Chamberlain v. State, 998 S.W.2d 230 (Tex. Crim.
App. 1999).  On November 30, 1999, applicant filed his initial application for writ of habeas
corpus pursuant to Article 11.071.  We denied relief.  Ex parte Chamberlain, WR-46,058-01
(Tex. Crim. App. September 13, 2000).  Applicant moved to reopen his initial application,
but his motion was denied without written order on November 11, 2007.  Applicant then filed
a Suggestion that the Court Reconsider Motion to Reopen on Its Own Initiative, and on May
13, 2008, we denied his suggestion to reconsider his initial application.  Applicant filed a
subsequent application on May 19, 2008.  We dismissed the application as an abuse of the
writ.  Ex parte Chamberlain, WR-46,058-02 (Tex. Crim. App. June 2, 2008).  Applicant 
then filed a subsequent application for writ of habeas corpus pursuant to Article 11.071, and
an application for writ of prohibition on June 6, 2008, claiming that the execution protocol
used in Texas executions violated his Eighth Amendment right against cruel and unusual
punishment.  We dismissed the subsequent application and denied leave to file the writ of
prohibition.  Ex parte Chamberlain, WR-46,058-03 & WR-46,058-04 (Tex. Crim. App. June
9, 2008).  
	Leave to file the application is denied and applicant's motion for stay of execution is
denied.
	IT IS SO ORDERED THIS THE 11TH DAY OF JUNE, 2008.
Do Not Publish